Wheeler, J.
We have heretofore decided, that where judgment goes by default, in a suit on a demand which is liquidated and proved by writing, and the damages are assessed by the Clerk, under the Statute, credits indorsed on the note must be allowed. (Holland v. Cook, 10 Tex. R. 244.) The payment of fifty dollars, credited upon the note, ought to have *293been allowed and deducted by the Clerk, in entering the judgment ; and for his failure to make the deduction the judgment must be reversed and rendered for the proper amount.
Reversed and reformed.